Citation Nr: 0020137	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a right knee injury, status post knee replacement.  


REPRESENTATION

Appellant represented by:	James S. Belk, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 1951 to 
September 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 30, 1995, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which assigned a 
schedular 100 percent rating following the surgical 
replacement of the veteran's right knee for a period 
extending from November 4, 1994, through December 31, 1995, 
to be followed by a 30 percent rating beginning on January 1, 
1996.  The veteran has appealed the assignment of a 
30 percent rating from January 1, 1996.  On April 20, 1999, 
the veteran testified at a travel board hearing held at the 
RO.

The Board undertook a preliminary review of the appeal on 
July 19, 1999, on which date it issued an order remanding the 
case to the RO for procurement of additional VA records and 
for a further VA orthopedic examination to ascertain the 
current status of the service-connected right knee disability 
and provide information adequate to review the claim in 
accordance with the requirements set forth by the United 
States Court of Veterans Appeals (Court) (now known as the 
United States Court of Appeals for Veterans Claims) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO obtained 
additional VA medical records and referred the case to a VA 
medical facility which scheduled an examination of the 
veteran on August 28, 1999.  The veteran did not appear for 
examination on the specified date.  The RO then confirmed and 
continued its prior determination and it returned the case to 
the Board for further review on appeal following issuance of 
a supplemental statement of the case.  


FINDINGS OF FACT

1.  The veteran was scheduled for a VA orthopedic examination 
on August 28, 1999, pursuant to a Board remand; he did not 
appear for the examination or demonstrate good cause for his 
nonappearance.

2.  Residuals of an injury to the right knee, status post 
total knee replacement, consists of a prosthetic right knee 
which is in good alignment without loosening, and by 
complaints of pain.

3.  The current record does not demonstrate that the right 
knee injury residuals, status post knee replacement, are 
productive of limitation of motion or ankylosis.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
residuals of a right knee injury, status post knee 
replacement, are not met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 
(West 1991); 38 C.F.R. § 4.71a, Code 5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for residuals of an injury to the right 
knee was granted by a rating decision of July 30, 1965, and a 
20 percent rating was assigned from June 8, 1965, the date of 
the veteran's original claim.  The rating was later increased 
to 30 percent from February 24, 1994.  In November 1994, the 
veteran was hospitalized at a VA hospital where it was 
reported that he had injured his right knee ligaments in 
service.  He had never had surgical intervention, but had 
developed progressive gonarthrosis.  During the 
hospitalization, he underwent a right total knee replacement.  
Postoperatively, he did well and was given range of motion 
and strengthening exercises.  At the time of discharge, he 
was ambulating with a knee immobilizer in place and a range 
of motion from 10 degrees to 100 degrees.  There was a 
persistent flexion contracture which the veteran was aware of 
and was working to correct.  The pertinent diagnosis at 
discharge was degenerative joint disease of the right knee, 
status post total knee replacement.

On June 30, 1995, the RO assigned a 100 percent rating for 
the right total knee replacement under Diagnostic Code 5055 
for the period from November 4, 1994, the date of the 
surgery, through December 31, 1995, with a scheduled 
reduction of the rating to 30 percent from January 1, 1996.  

The veteran underwent a VA orthopedic examination in August 
1996 in connection with the appeal of the reduction.  It was 
reported that the 1994 total knee replacement surgery had 
improved his symptoms though he had continued to have right 
knee pain.  It was reported that he had been evaluated 
several times for his knee, the last time being in October 
1995, when an X-ray showed no loosening of the right knee 
replacement.  He complained of continuous knee pain that 
required up to 600 milligrams of Ibuprofen every eight hours.  
Otherwise, he had had no decrease in the range of motion.  
The pain was tolerable and was noted mostly as a burning 
pain.  On examination, the range of motion was from 0 degrees 
of extension to 100 degrees of flexion and there was no pain 
when doing that in supination.  There was no pain on internal 
or lateral rotation straining of the knee.  There was no 
tenderness over the knee joint.  There was equal sensation in 
the lower extremities and thighs.  The veteran had a burning 
pain sensation on ambulation.  He walked with a small limp 
toward the right lower extremity.  The clinical impression 
was status post right total knee replacement with subsequent 
residual pain that was persistent since surgery on ambulation 
only.  The veteran seemed to be in status quo since October 
1995, but required nonsteroidal anti-inflammatory medication 
to control his discomfort.

At his April 1999 travel board hearing, the veteran testified 
that he had continued to have pain in his right knee after 
the surgery.  He had been given medication which he had used 
until it ran out, but he was not taking anything currently.  
He stated that he could bend his knee to about 90 degrees, 
which was not as far as he wanted.  He could straighten it 
out fairly well.  Because of his inability to bend as far as 
he wanted, he could not get down to perform activities such 
as to change a tire.  The pain was what bothered him the 
most, and a little bit of instability.  He stated that he 
could not walk very far.  The last time he had had a doctor 
look at the knee for treatment was in about 1997, at the VA 
facility in Augusta.  He was not seeing any private doctors 
for his knee.  He indicated that he was unable to run or 
climb ladders and could not get down unless he had something 
to pull up on.  On stair cases he had to hold onto something 
or would otherwise fall down.

Following the Board's remand, the RO sent a letter dated 
August 11, 1999, to the veteran's most recent address of 
record requesting that he furnish the names, addresses, and 
approximate dates of treatment of all VA and non-VA health 
care providers from whom he had received treatment for his 
right knee.  The veteran did not reply.  

The RO obtained additional VA treatment records from the VA 
facility in Augusta, Georgia, covering the period from 
February to October 1995 and the period from May 1997 to 
August 1999.  Entries dated in February and June 1995 showed 
no complaints of pain.  In the June entry, it was noted that 
the veteran had some difficulty climbing stairs and with 
pushing off the right lower extremity.  Examination showed 
two-plus effusion and a range of motion from 15 to 
90 degrees.  The knee was stable.  The need to strengthen the 
quadriceps muscles and to work on extension was noted.  In 
October 1995, it was noted that the veteran continued to have 
discomfort and the range of motion was from 0 to 90 degrees, 
the same as before the surgery, and that the knee was stable.  
The veteran complained of redness and occasional warmth.  X-
rays taken in October 1995 showed no evidence of loosening of 
the prosthesis or of fracture.  The prosthesis was in an 
anatomic and stable position.  The records from the period 
from May 1997 to August 1999 contained historical references 
to the knee replacement surgery only, with no current 
findings.

II.  Analysis.

The claim for an increased rating for the service-connected 
residuals of a right knee injury, status post knee 
replacement, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  All indicated development 
has been completed and the statutory duty to provide 
assistance in developing the relevant evidence has been 
satisfied.  The veteran has identified no additional relevant 
evidence that has not been obtained.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present appeal arises from the initial rating assigned 
following the allowance of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (1999).  
Consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (holding that the regulations do not give past 
medical reports precedence over current findings and that the 
present level of disability is of primary concern) does not 
apply.  Separate ratings (known as staged ratings) are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

Following the total right knee replacement surgery, a total 
(100 percent) rating was assigned pursuant to Diagnostic 
Code 5055, which provides for a 100 percent rating for a 
period of one year following implantation of a prosthetic 
knee joint.  The code provides that following expiration of 
the one-year period, the disability will be rated on the 
basis of chronic residuals.  A 60 percent rating is provided 
for residuals consisting of severe painful motion or weakness 
in the affected extremity.  The minimum rating assignable for 
chronic residuals is 30 percent.  38 C.F.R. § 4.71a, Code 
5055 (1999).  

For intermediate degrees of residual weakness, pain or 
limitation of motion, ratings between 30 and 60 percent may 
be assigned by analogy to Diagnostic Codes 5256, 5261, or 
5262.  Under Code 5256 pertaining to ankylosis of the knee, a 
40 percent rating may be assigned for ankylosis in a position 
of flexion between 10 degrees and 20 degrees.  A 50 percent 
rating is assigned for ankylosis between 20 degrees and 
45 degrees, and a 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.  Under Code 5260, pertaining to limitation of flexion 
of the leg, the highest rating assignable is 30 percent, when 
flexion is limited to 15 degrees.  Under Code 5261 pertaining 
to limitation of extension, a 30 percent rating is provided 
for limitation of extension to 20 degrees.  A 40 percent 
rating is assignable for limitation to 30 degrees, and a 
50 percent rating is assignable for a limitation to 
45 degrees.  38 C.F.R. §§ 5055, 5256, 5260, 5261 (1999).  A 
30 percent rating is also assignable under Code 5257 based on 
a finding of severe recurrent subluxation or lateral 
instability.  The current 30 percent rating in effect since 
the expiration of the total rating assigned under Code 5055 
was assigned under this Code.  38 C.F.R. § 4.71a, Code 5257 
(1999).  

In an attempt to satisfy the statutory duty to assist, and 
pursuant to the Board's July 1999 remand, the RO, through a 
VA medical facility, scheduled the veteran for VA orthopedic 
examination to be performed on August 28, 1999, but the 
veteran failed to appear.  Generally speaking, it is 
incumbent upon a veteran to submit to a VA examination if he 
is applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet.App. 519 (1992).  
Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(a) and (b) (1999).  Alternatively, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the regulation requires that the claim be denied.  38 C.F.R. 
§ 3.655(b) (1999).  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, or death of an immediate family member.  

While the appellant is obligated to appear for scheduled VA 
examinations, VA has the reciprocal responsibility of 
properly informing the appellant of any examinations that 
have been scheduled.  The RO must duly send notification of 
the examinations to the "last known address" of the 
appellant.  See Thompson v. Brown, 8 Vet.App. 169 (1995) 
(finding that absent evidence that the appellant took 
affirmative steps to change his address of record, Board is 
entitled to rely on "last known address").  See also 38 
C.F.R. § 3.1(q) (defining "notice" as written notice sent to 
a claimant at his or her latest address of record).  

In response to a March 1, 2000, request, the VA Medical 
Center in Augusta, Georgia, faxed to the RO, on March 12, 
2000, a copy of what purports to be the notice mailed to the 
veteran to advise him of the August 28, 1999, examination.  
It is unclear whether this is a copy of the actual document 
sent, however, since it bears the date March 9, 2000, and 
identifies not merely this one appointment date, but 
17 earlier ones as well, extending back to June 1993.  
Despite the absence of entirely reliable documentation, 
however, it is probable from the circumstances shown in the 
file that a proper examination notice was sent.  The RO has 
properly mailed all documents associated with this appeal to 
the veteran's last-known address.  No documents have been 
returned as undelivered, and the veteran has not claimed that 
he did not receive proper notice.  No such allegation has 
been received from the veteran's attorney, who also has 
received copies.  It can be assumed, therefore, that the 
correct address was used for the notice.  

Furthermore, the regularity of the administrative process is 
presumed by law.  There is a widely recognized legal 
presumption that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet.App. 307, 311 Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Even if the present veteran had denied receipt of 
proper notice, a veteran's statement alone is not sufficient 
to rebut the presumption.  Schoolman, Mindenhall, Id.  In the 
absence of clear evidence to the contrary, it is proper to 
apply the presumption of regularity in this case both to the 
fact of mailing and to the address to which the notice was 
mailed.  Notice of a required VA examination mailed to the 
veteran's sole address on file is sufficient to trigger the 
veteran's duty to appear for such examination.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  

There is no indication in the record as to why the veteran 
did not appear for the examination.  His nonappearance 
appears to be a part of a generalized lack of cooperation 
that has been manifested since the Board's remand in the form 
of a failure to respond to the request for additional 
treatment information and failure to respond to a 
supplemental statement of the case.  A response to the 
supplemental statement of the case is not technically 
required but could potentially strengthen his claim and in 
this case it would have provided the veteran a means to 
demonstrate that his failure to submit to examination was due 
to good cause.  In the absence of information from the 
veteran, there is no basis in the record for finding good 
cause for his failure to appear.  Without evidence of good 
cause, 38 C.F.R. § 3.655(b) requires that the claim be 
denied.  See also Engleke v. Gober, 10 Vet. App. 396 (1997).  

It is relevant to note further that although the regulation 
compels that the appeal be denied, a full review of the 
merits of the claim on the evidence currently of record would 
appear not to support the assignment of a rating higher than 
30 percent for the period following the post surgical 
100 percent rating under Code 5055.  The veteran already 
receives the maximum rating assignable under Code 5257.  The 
veteran has essentially no limitation of motion of the right 
knee at the present time, and the only significant 
manifestation of disability is chronic pain.  However, under 
the Court decision in DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995), the Board may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.  According to DeLuca, when a veteran alleges 
functional loss due to pain, the provisions of two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (1999), a disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  "Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  Under 38 C.F.R. § 4.45 
(1998), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

The veteran is potentially eligible to receive a separate 
rating for limitation of motion based on application of 
38 C.F.R. §§ 4.40 and 4.45.  However, the VA General Counsel 
has held that a separate rating may not be assigned under 
Code 5260 or 5261 unless the limitation of motion meets the 
criteria for a zero-percent rating under either of those 
codes.  VAOPGCPREC 23-97 (July 1, 1997).  The veteran clearly 
does not qualify for a separate compensable rating under 
these criteria.  A separate General Counsel Opinion, 
VAOPGCPREC 9-98, requires that the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 be considered.  However, in 
this case the evidence of record does not  demonstrate that 
the veteran experiences sufficient functional impairment due 
to pain, fatigue, weakness, incoordination or other 
symptomatology to warrant a separate rating above and beyond 
that already compensated under Code 5257.  A preponderance of 
the evidence is therefore against the claim for a higher 
initial rating for the service-connected right knee 
disability and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

A rating higher than 30 percent for residuals of a right knee 
injury, status post knee replacement, is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

